REEVES, Justice,
concurring.
I concur in the judgment denying reformation of the deed.
In points of error eight and nine appellants complain that the trial court erred in not reforming the deed since Grammer had other adequate remedies under which to recover the damages he suffered as a result of the fraud. While these points and their respective arguments perhaps are not drafted as artfully as they might have been, I believe they sufficiently raise the issue of whether the fraud found by the jury negates the appellants’ right to reformation under the “unclean hands” doctrine.
The party to a suit, complaining that his opponent is in court with “unclean hands” because of the latter’s conduct in the transaction out of which litigation arose, or with which it is connected must show that he himself has been injured by such conduct, to justify the application of the principle to the case. The wrong must have been done to the defendant himself and not to some third party. Omohundro v. Matthews, 161 Tex. 367, 341 S.W.2d 401, 410 (1960).
As pointed out in the majority opinion, there was evidence to support the jury’s findings that Grammer was defrauded and was injured by the fraud. Hence, the unclean hands defense was available.